Case 2:20-cv-00029-JDL Document 36 Filed 04/13/21 Page 1 of 4            PageID #: 157




                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE


WILMINGTON SAVINGS FUND                  )
SOCIETY, FSB, d/b/a Christiana           )
Trust, Not Individually but as           )
Trustee for Pretium Mortgage             )
Acquisition Trust,                       )
                                         )
      Plaintiff,                         )
                                         )
                    v.                   ) 2:20-cv-00029-JDL
                                         )
BETH A. HIGGINS, et al.,                 )
                                         )
      Defendants, and                    )
                                         )
DISCOVER BANK, et al.,                   )
                                         )
      Parties-in-Interest.               )

                            ORDER TO SHOW CAUSE

      Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not

individually but as trustee for Pretium Mortgage Acquisition Trust (“Wilmington”),

brings this action against Beth A. and Edward J. Higgins (“Defendants”) for

foreclosure and sale; breach of note; breach of contract, money had and received;

quantum meruit; and unjust enrichment (ECF No. 1). Wilmington’s Complaint also

joins three interested parties: Discover Bank; Midland Funding, LLC; and TD Bank

USA, N.A. (collectively, “Parties-in-Interest”). None of the Defendants or Parties-in-

Interest have appeared in this action, and they have all been defaulted.

      On February 22, 2021, Wilmington filed a Motion for Default Judgment as to

the Parties-in-Interest (ECF No. 30), and on April 2, 2021, it filed a Motion for Default

Judgment as to the Defendants (ECF No. 35). However, there are two issues that
Case 2:20-cv-00029-JDL Document 36 Filed 04/13/21 Page 2 of 4                     PageID #: 158




require further inquiry before the Court can address Wilmington’s motions: (1)

subject-matter jurisdiction, and (2) the notice required to be sent under 14 M.R.S.A.

§ 6111 (West 2021).

       First, the Complaint does not establish that the parties are completely diverse,

as required for diversity jurisdiction under 28 U.S.C.A. § 1332(a)(1) (West 2021). 1

According to the Complaint, Wilmington has its principal place of business in

Delaware, and is therefore a citizen of Delaware for diversity purposes. See 28

U.S.C.A. § 1332(c)(1) (West 2021). Additionally, because Wilmington has brought

this action in its capacity as trustee, it is Wilmington’s citizenship, not the trust

beneficiaries’, that controls the diversity question. See Navarro Sav. Ass’n v. Lee, 446

U.S. 458, 465-66 (1980). On the other side of the equation, the Complaint alleges that

two of the Parties-in-Interest—Discover Bank and TD Bank—are “located at”

addresses in Delaware. ECF No. 1 ¶¶ 7, 9. However, the Complaint does not contain

sufficient facts to determine the citizenship of these parties. And more to the point,

if Discover Bank and TD Bank are Delaware citizens—which seems reasonable to

predict, based on the information in the Complaint—then the Court may lack

jurisdiction, because “[t]he permissive joinder of a nondiverse party, whether in the

original complaint or afterwards, destroys complete diversity.” Rosario Ortega v.

Star-Kist Foods, Inc., 370 F.3d 124, 139 (1st Cir. 2004), rev’d on other grounds sub

nom. Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546 (2005); see also 14




 1 Wilmington’s Complaint does not invoke any other basis for jurisdiction, such as federal question

jurisdiction.
                                               2
Case 2:20-cv-00029-JDL Document 36 Filed 04/13/21 Page 3 of 4              PageID #: 159




M.R.S.A. § 6323(1) (West 2021) (providing that a foreclosure sale deed “conveys the

premises free and clear of all interests of the parties in interest joined in the action”).

      Second, the Complaint includes a copy of the notice that was required to be

sent to the Defendants. See 14 M.R.S.A. § 6111. The notice was mailed on October

21, 2019, at which time the mortgage was allegedly owned by Wilmington. However,

the notice does not mention Wilmington at all. Instead, it states that the notice is

being provided by Selene Finance LP, uses “Selene Finance” letterhead, and describes

Selene Finance, apparently inaccurately, as “the mortgagee which is the owner and

holder of [the] mortgage loan.” ECF No. 1-9 at 3. Section 6111(1) requires that the

notice be “given by the mortgagee to the mortgagor.” Although this provision allows

the notice to be sent by the mortgagee’s agent—such as a loan servicer or attorney—

rather than by the mortgagee itself, see Wilmington Sav. Fund Soc’y, FSB v.

Needham, 2019 ME 42, ¶ 17, 204 A.3d 1277, 1282, the Complaint does not establish

that Selene Finance had the necessary authority to act on Wilmington’s behalf in this

regard. Moreover, the Court finds it troubling that the notice contains the incorrect

and potentially misleading assertion that Selene Finance “is the owner and holder of

[the] mortgage loan,” ECF No. 1-9 at 3, and does not provide any explanation of the

actual mortgagee’s identity.

      Accordingly, it is ORDERED that Wilmington must show cause, within 21

days, why the Complaint should not be dismissed for lack of jurisdiction. It is further

ORDERED that, in its response to this Order, Wilmington must explain how the §

6111 notice sent in this case complied with the statutory requirements.



                                            3
Case 2:20-cv-00029-JDL Document 36 Filed 04/13/21 Page 4 of 4   PageID #: 160




     SO ORDERED.

     Dated this 13th day of April, 2021.


                                                 /s/ JON D. LEVY
                                           CHIEF U.S. DISTRICT JUDGE




                                     4
